Citation Nr: 1010185	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  89-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lower back 
disability, claimed as a residual of sunstroke.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as a residual of sunstroke.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for myocarditis, 
claimed as a residual of sunstroke.

4.  Entitlement to service connection for rheumatoid 
arthritis, claimed as a residual of sunstroke.

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as a residual of sunstroke.  

6.  Entitlement to an increased compensable evaluation for 
duodenal ulcer disease.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran's ex-wife


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1953 until May 1955.

As an initial matter, the Board notes that the representative 
in this case is unclear.  The most recent power of attorney 
of record is for Attorney Daniel Krasnegor and is dated May 
2008.  However, in a November 2009 letter the Veteran 
indicated he wished for Attorney Daniel Krasnegor to be 
dismissed from his case and further noted that Attorney 
Krasnegor should be considered fired as of November 11, 2009.  
The Veteran cited P.M. as his representative and submitted a 
July 2003 authorization to release records from the National 
Personnel Records Center to P.M. in support of this change of 
representation.  There is no power of attorney or any Form 
21-22 for P.M. in the claims file.  

On November 16, 2009, Attorney Krasnegor noted he 
communicated with the Veteran and submitted additional 
documents, including a Supplemental Brief, in support of the 
Veteran's claim.  This made it appear that Attorney 
Krasnegor's representation was still valid.  

The Board sent a letter to the Veteran in December 2009 
seeking clarification of his representative.  The Board noted 
that failure to respond to the letter or provide a new power 
of attorney would result in the Board assuming the Veteran 
wished to represent himself.  

Significantly, under 38 C.F.R. § 14.631(f), a Veteran may 
discharge his representative at any time.  Furthermore, the 
Veteran failed to respond to the December 2009 letter 
clarifying his present representation.  Accordingly, the 
Board deems the Veteran's November 2009 letter to be a 
discharge of Attorney Krasnegor's representation.  As there 
is no other valid power of attorney of record and the Veteran 
did not respond to the December 2009 letter, the Board must 
assume the Veteran wishes to represent himself.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1988 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  While prior rating and Board 
decisions cite an August 1988 rating decision, a review of 
the record reflects the claim was received in August 1988 and 
was denied by way of a letter dated in December 1988.  

The Board first considered this appeal in November 1990 and 
denied the claim for benefits.  At that time the claim was 
characterized as new and material evidence to reopen a claim 
for service connection for sunstroke, entitlement to an 
increased evaluation for duodenal ulcer, and entitlement to 
service connection for pension.  The Veteran requested 
reconsideration of the decision by the Board and the Board in 
October 1991 denied reconsideration of the claim.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in February 1993, the Court granted a Joint 
Motion for Remand submitted by the parties in the case and 
vacated the Board's November 1990 decision.  Subsequently in 
December 1993, the Board remanded the claims for further 
development.  Significantly, the Board in the December 1993 
rating decision recharacterized the issues currently 
reflected on the cover page.  The RO completed the requested 
development and continued the denial of the claims.  In June 
1995, the Board requested an independent medical examination 
(IME) opinion.  Subsequently, a December 1995 Board decision 
granted entitlement to pension benefits but continued the 
denial of all other claims.  The Veteran sought 
reconsideration of the December 1995 Board decision but the 
Board declined reconsideration in May and December 1996.

The Veteran again appealed the claim to the Court, who in a 
November 1998 Order vacated the Board's December 1995 
decision and remanded the claim for additional development.  
The Veteran sent additional evidence directly to the Court.  
The Court in January 1999 explained they were precluded from 
considering new evidence and to the extent the submission was 
a motion for reconsideration, the Court denied 
reconsideration of the claim.  The Veteran sought 
reconsideration and extraordinary relief in the form of a 
mandamus and the Court denied these motions in Orders dated 
in May 1999 and June 1999.

In August 1999, the Board granted the Veteran's former 
attorney past due benefits. In September 1999, the Board 
remanded the claims for further development.  The Veteran had 
requested reconsideration of the claim by the Court and in a 
February 2000 Order, the Court denied reconsideration; 
however, a subsequent March 2000 Court Order revoked the 
February 2000 Order and granted the motion for 
reconsideration.

After further development was completed on the claim, the 
Board again considered the claim in April 2003.  In this 
decision, the Board reopened the claim for service connection 
for a psychiatric disorder, denied the reopened claim, denied 
increased evaluation for the duodenal ulcer and found the 
Veteran had not submitted new and material evidence to reopen 
the claims for a lower back disability, myocarditis, 
hypertension, and rheumatoid arthritis.  The Veteran appealed 
the Board's April 2003 decision to the Court, and in an Order 
dated in December 2006, the Court reversed the Board's 
decision that new and material evidence had not been 
submitted to reopen the claim for rheumatoid arthritis, and 
set aside and remanded the other claims for further 
development.  The case was subsequently returned to the Board 
for appellate review.

The Board considered the appeal in December 2008 and reopened 
the claim for rheumatoid arthritis and remanded the reopened 
claim for additional development.  The Board also remanded 
the claims for new and material evidence for a lower back 
disability, myocarditis and hypertension for notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
remanded the claims for service connection for a psychiatric 
disorder and increased evaluation for duodenal ulcer disorder 
for additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must also consider the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that 
when entitlement to total disability evaluation based on 
individual unemployability (TDIU) is raised during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability).  While the TDIU issue has not been 
adjudicated or otherwise developed for appeal, as the issue 
is raised as part of the claim for an increased evaluation 
for the service-connected duodenal ulcer which was properly 
appealed, the Board may proceed with adjudication of the 
claim.  VAOPGCPREC 6-96. 


FINDINGS OF FACT

1.  The September 1963 Board decision denying the Veteran's 
claim for entitlement to service connection for lower back 
disability is final.

2.  The evidence received since the Board's September 1963 
decision, does not bear directly and substantially upon the 
specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The May 1967 Board decision denying the Veteran's claim 
for entitlement to service connection for hypertension is 
final.

4.  The evidence associated with the claims file subsequent 
to the May 1967 Board decision concerning hypertension does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The May 1967 Board decision denying the Veteran's claim 
for entitlement to service connection for myocarditis is 
final.

6.  The evidence associated with the claims file subsequent 
to the May 1967 Board decision concerning the myocarditis 
bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

7.  The evidence does not demonstrate that the currently 
diagnosed myocarditis is related to the Veteran's active 
service.

8.  Without good cause shown, the Veteran failed to report or 
a scheduled November 2008 VA examination to determine the 
etiology of the diagnosed rheumatoid arthritis.

9.  Without good cause shown, the Veteran failed to report 
for a scheduled November 2008 VA examination to determine the 
diagnosis and etiology of the psychiatric disorder.

10.  Without good cause shown, the Veteran failed to report 
for a scheduled November 2008 VA examination to determine the 
severity of the service-connected duodenal ulcer.

11.  The Veteran completed one year of high school and had 
past work experience in a lumbar company, farm industry, 
flooring plant and trailer company.

12.  With full consideration of the Veteran's educational 
background and occupational experience, it is less likely 
than not that the Veteran's service-connected duodenal ulcer 
is of such severity as to preclude him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1963 Board 
decision denying the Veteran's claim for service connection 
for a back disorder is not new and material, and the 
appellant's claim for a lower back disorder is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7103, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.1100 (2001, 
2009).

2.  Evidence received since the final May 1967 Board decision 
denying the Veteran's claim for service connection for 
hypertension is not new and material, and the appellant's 
claim for hypertension is not reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7103, 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 3.159, 20.1100 (2001, 2009).

3.  Evidence received since the final May 1967 Board decision 
denying the Veteran's claim for service connection for 
myocarditis is new and material, and the appellant's claim 
for myocarditis is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.159, 20.1100 (2001, 2009).

4.  The criteria for a grant of service connection for 
myocarditis have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

5.  The Veteran's failure to report for a scheduled VA 
examination ordered in connection with the reopened claim for 
rheumatoid arthritis requires that his claim for service 
connection for rheumatoid arthritis be denied. 38 C.F.R. 
§ 3.655 (2009).

6.  The Veteran's failure to report for a scheduled VA 
examination ordered in connection with the reopened claim for 
a psychiatric disorder requires that his claim for a 
psychiatric disorder be denied. 38 C.F.R. § 3.655 (2009).

7.  The Veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased 
compensable disability evaluation for his duodenal ulcer 
disease be denied. 38 C.F.R. § 3.655 (2009).

8.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the appeal was specifically remanded by the Court 
in December 2006 for VA to provide adequate notice pursuant 
to Kent.  The Board remanded the claim for this notice and 
notice letters provided to the appellant in March 2009 and 
April 2009 advised the Veteran that the claims for a low back 
disability, myocarditis and hypertension had previously been 
denied and defined "new and material evidence."  These 
letters further explained why the claims were denied and 
advised the Veteran that new evidence should pertain to this 
fact.  Although the March 2009 letter cited to the November 
1994 rating decision instead of the September 1963 and May 
1967 Board decisions, the letter explains that the claims 
were previously denied as there was no evidence of a nexus 
and no evidence of a disability within one year of service.  
These reasons are accurate for the claims concerning the 
lower back and hypertension.  Thus, the Board finds there has 
been substantial compliance with the December 2008 Remand 
directives for these two claims as the appellant was informed 
about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in a previous denial.  As will be 
described in detail below, while the notice was inaccurate 
for the reason for denial for the claim of myocarditis, in 
this decision, the Board reopens the claim. Accordingly, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim. See Kent, 20 Vet. App. at 1.

Concerning the other requirements of the duty to notify, the 
Board finds the duty to notify was satisfied by way of 
letters sent to the Veteran dated in November 2000, November 
2002, May 2008, March 2009, April 2009 that fully addressed 
all notice elements.  These letters advised the Veteran of 
the information required to substantiate the claim, the 
evidence VA would provide and the evidence the Veteran should 
seek to provide.  The March 2009 letter also advised the 
Veteran how VA determines disability ratings and effective 
dates.  The March 2009 letter also advised the Veteran to 
submit evidence demonstrating a worsening or increase in 
severity of the duodenal ulcer and indicated he could provide 
evidence the worsening has on the Veteran's employment and 
daily life.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records, lay statements, copies of a video concerning 
the treatment of Veterans, and record from the Social 
Security Administration in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board previously determined that VA examinations were 
warranted for the claims concerning service connection for 
rheumatoid arthritis, a psychiatric disability and in 
increased evaluation and remanded the claims for this 
purpose.  As will be discussed in greater detail below, the 
Veteran failed to report to these examinations.  It has been 
held in this regard that "[t]he duty to assist is not always 
a one-way street.  If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As will be described below further remanding the 
claim to complete these examinations would be futile.  
Accordingly, as the Board has attempted to provide the 
examinations in accordance with 3.159 and the Veteran made it 
clear he would refuse to report to any scheduled examination, 
no further remand is necessary.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
\

New and Material Evidence

The appellant seeks service connection for a low back 
disability, myocarditis and hypertension.  A claim for 
service connection for a low back disability was initially 
considered and denied by the RO in a rating decision dated in 
May 1956.  The RO continued the denial in September 1956, 
January 1957, and January 1958 rating decisions.  While the 
Veteran initiated an appeal, he withdrew the appeal in a 
January 1958 statement.  Accordingly, these rating decisions 
are final. 38 C.F.R. § 20.1103.  Subsequently, the appellant 
sought to reopen his claim for service connection for the low 
back and the claim was denied by the RO in a February 1962 
rating decision.  The Veteran did not appeal the decision and 
it became final.  38 C.F.R. § 20.1103. The Veteran sought to 
reopen the claim in April 1962.  The RO responded in a May 
1962 letter that the Veteran should submit new and material 
evidence.  The Veteran did not respond to the letter and the 
claim was closed for failure to prosecute.  In December 1958 
the claim was again denied by the RO.  The Veteran did not 
appeal the decision and it became final.  The RO considered 
the claim for a back disability in March 1963.  The Veteran 
timely appealed the decision to the Board which denied the 
claim in a September 1963 rating decision.  The appellant did 
not further appeal the claim and the claim became final. 38 
C.F.R. §§ 20.1100, 20.1104.  Accordingly the submission of 
new and material evidence is required in order to reopen the 
claim.

The Veteran also seeks to reopen his claims for myocarditis 
and hypertension.  A review of the record indicates that in 
November 1959, the Board denied claims for service connection 
for "residuals of sunstroke with anxiety reaction."  The 
Veteran subsequently filed to reopen his claims for residuals 
of sunstroke, which was denied by the RO in a July 1967 
rating decision.  The Veteran appealed this decision and the 
Board remanded the claim for additional development in 
December 1966.  The Board ultimately denied the claims for 
service connection for psychoneurosis, "chronic brain 
syndrome with mental deterioration," rheumatoid arthritis, a 
heart condition, and hypertension in a May 1967 decision.  
The appellant did not further appeal the claim and the claim 
became final. 38 C.F.R. §§ 20.1100, 20.1104.

Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. Barnett, 
83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001).  That amendment does not apply in this case, as the 
appellant's claim to reopen was filed in August 1988.  Thus, 
by "new and material evidence" is meant "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant the claim.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Concerning the claim to reopen a lower back disability, the 
last final decision of record is the September 1963 Board 
decision.  At that time of the September 1963 Board decision, 
the evidence of record consisted of service treatment 
records, private medical records, VA outpatient treatment 
records, lay statements, the reports of VA examinations and 
transcripts from RO hearings.  Subsequently, additional 
private records, prescription records, records from the 
Social Security Administration and lay statements, including 
statement from the Veteran, were associated with the claims 
file.  The Veteran and his former spouse also presented 
testimony at additional Board hearings in March 1965 and 
September 1966.

The evidence submitted subsequent to the September 1963 Board 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  The 
September 1963 Board decision denied the claim as the record 
did not reflect any complaint of the back after the July 1953 
spinal tap, there was no other evidence of a back problem in 
service and indicated in the finding of fact that there was 
no nexus between the sunstroke in service and the back 
condition.  

The new evidence is not "material" because although the 
evidence submitted since the final September 1963 Board 
decision demonstrates complaints and treatment of a lower 
back disability, none of the records suggest a nexus between 
the current disability and service, including the spinal taps 
and sunstroke noted during service. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service); see also Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
This diagnosis was previously of record.  For example, the 
Board's September 1963 decision referred to an x-ray in 
August 1957 that noted slight straightening of the lumbar 
vertebrae on lateral view.  Other records diagnosed 
arthralgia and rheumatoid arthritis.  Alone and in connection 
with evidence previously assembled, the new evidence is not 
of requisite significance that it must be considered in order 
to fairly decide the merits of the claim, as even when 
presumed credible they do contribute to a more complete view 
of the appellant's lower back disability. 38 C.F.R. § 
3.156(a); Hodge, supra. Accordingly, the Board finds that the 
claim for service connection for lower back disability is not 
reopened.

Concerning the claims to reopen myocarditis and hypertension, 
the last final decision of record is the May 1967 Board 
decision.  At that time of the May 1967 Board decision, the 
evidence of record consisted of service treatment records, 
private medical records, VA outpatient treatment records, lay 
statements, the reports of VA examinations and transcripts 
from Board hearings.  Subsequently, additional private 
records, prescription records, records from the Social 
Security Administration and lay statements, including 
statement from the Veteran, were associated with the claims 
file.

Concerning the claim for hypertension, the evidence submitted 
subsequent to the May 1967 Board decision is new, in that it 
was not previously of record.  However, the newly submitted 
evidence is not material.  The May 1967 Board decision denied 
the claim for hypertension as although there was a current 
disability of hypertension, the only other high blood 
pressure reading was the induction examination of 148/90 
readings during service were lower and there was no evidence 
of a causal or etiological relationship between the sunstroke 
in 1953 and the hypertension which was diagnosed many years 
later.  A finding of fact in the Board decision also noted 
hypertension was not manifested in service or at discharge 
from service.  As with the lower back disability, the new 
records reflect complaints and treatment for hypertension; 
however, none of the records suggest a nexus between the 
current disability and service.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service); see also Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
Alone and in connection with evidence previously assembled, 
the new evidence is not of requisite significance that it 
must be considered in order to fairly decide the merits of 
the claim, as even when presumed credible they do contribute 
to a more complete view of the appellant's hypertension. 38 
C.F.R. § 3.156(a); Hodge, supra.  Accordingly, the Board 
finds that the claim for service connection for hypertension 
is not reopened.

Concerning the claim for myocarditis, the evidence submitted 
subsequent to the May 1967 Board decision is new and is also 
material.  The May 1967 Board decision denied the organic 
heart disorder as the presence of an organic heart disorder 
had never been clinically confirmed.  The decision indicated 
that except for the hypertension, the cardiovascular findings 
were normal.  A finding of fact in the Board decision also 
noted a heart condition was not manifested in service or at 
discharge from service.  The new evidence is "material" 
because, presumed credible and without regard to an 
assessment of its probative weight, it includes medical 
evidence that confirms the presence of a current disability.  
For example, a private record dated in November 1987 
documents a diagnosis of myocarditis.  As the Court noted in 
connection with the claim for rheumatoid arthritis, the 
actual basis for the 1967 Board decision was that there was 
no diagnosed condition.  Therefore, the submission of 
evidence that the Veteran has a current disability is new and 
material evidence as to the only essential element that 
constituted the actual basis for the 1967 denial of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").

This diagnosis was not previously of record, and bears 
directly and substantially on the issue of whether there was 
a current disability, one of the requirements in proving a 
claim of service connection.  Alone and in connection with 
evidence previously assembled, the new evidence is of 
requisite significance that it must be considered in order to 
fairly decide the merits of the claim, as when presumed 
credible they contribute to a more complete view of the 
appellant's rheumatoid arthritis. 38 C.F.R. § 3.156(a); 
Hodge, supra.  Accordingly, the Board finds that the claim 
for service connection for myocarditis is reopened.


Service connection

Having reopened the claim for service connection for 
myocarditis, the Board will proceed to a decision on the 
merits.  The Board notes that in the December 2006 Court 
Order, the Court indicated that after reopening the claim, 
the Board should remand the reopened claim for initial 
adjudication of the merits by the RO or obtain a waiver to 
proceed without agency of original jurisdiction 
consideration.  The Board carefully considered the Court's 
directives, however in the present case finds that proceeding 
on the merits is not prejudicial to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby). 

Specifically, the Veteran has waived RO review and desires 
Board review.  For example, after the Board remanded the 
claim in September 1999 pursuant to the terms of the Court's 
November 1995 Order, the Veteran disagreed with the Board's 
action.  In a February 2000 statement to the Court, the 
Veteran sought to hold the Board in contempt of Court as "we 
did not ask the Court to send the case back to the RO, 
Montgomery, AL.  We asked the Court to force the Washington 
BVA to make the decision as ordered in the Court Order."  
Similarly, a February 2000 letter from the Veteran to 
President Clinton, argued that the Board should make the 
decision.  In this letter the Veteran stated "sending the 
case back to the regional office will delay the case several 
more years."  

Although a December 2008 statement from the Veteran's niece 
requested the claims be given "the utmost review by the RO 
on its merits," a subsequent September 2009 statement by the 
niece related that "the Board of Veteran's Appeals should 
give every consideration possible on the merits of this 
case."  Most significantly, a November 2009 statement of the 
Veteran concluded by making a motion to the undersigned Judge 
to continue with the case.  He explained that by the Board 
continuing the case, he could appeal any unfavorable decision 
directly to the Court.  The Board deems this to be a waiver 
of initial review by the RO.

Given the Veteran's age, the fact that this appeal has been 
advanced on the Board's docket, the fact this appeal has been 
ongoing since 1988 and the Veteran's specific request that 
the Board adjudicate the claim on the merits, a remand for RO 
review is not warranted in this case.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as myocarditis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) evidence of a current 
disability, (2) evidence of an inservice incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

As noted above, the Veteran has a current disability of 
myocarditis as reflected in private medical records.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment, or diagnoses of a heart disability.  
In fact, the May 1955 examination performed in connection 
with the Veteran's separation from service described the 
heart as normal and noted no defects or diagnoses.  

The Veteran, however, contends his heart condition is related 
to the sunstroke and complications from a smallpox 
vaccination he sustained in service.  In this regard, the 
service treatment records include a July 1953 hospital record 
that noted the Veteran admitted after sustaining a sunstroke 
with a fever of 106.4 degrees and remained hospitalized for 
14 days.  The diagnoses upon discharge were sunstroke, 
treated, improved; prophylactic inoculation, smallpox, 
manifested by headache and fever and herpes simplex of the 
lips and bucca mucosa, treated and improved. Significantly, 
the discharge summary did not note any involvement of the 
heart.  

The final element is competent evidence of a nexus linking 
the currently diagnosed myocarditis to the sunstroke or 
smallpox vaccination noted during service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  "Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has the knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159(a)(2).

In June 1995, the Board referred the Veteran's file to an 
independent medical expert for an opinion concerning the 
Veteran's various claimed sunstroke residuals, and 
specifically to assess the neuropsychiatric disabilities.  In 
the July 1995 IME report, the examiner concluded there was no 
positive evidence in the file to suggest that the appellant 
sustained permanent neurological damage in his episode of 
heatstroke in 1953.  The examiner noted that it was clear 
from the record that the Veteran and his spouse believed that 
all of the Veteran's medical problems were etiologically 
related to the episode of heatstroke in 1953.  The examiner 
noted the Veteran has been unable to work for many years, 
apparently because of the combined effects of various 
physical and psychiatric symptoms.  While the examiner 
indicated the Veteran was probably totally and permanently 
disabled, on the basis of the information provided, he was 
not able to offer a definitive diagnosis regarding the cause 
of his disability.  The examiner concluded that the appellant 
did not suffer permanent neurological injury as a result of 
his heatstroke in 1953 and that although the Veteran was 
probably permanently and totally disabled by the combination 
of his physical and psychiatric problems, based on the 
records available he could not formulate a specific 
diagnostic impression according to current psychiatric 
diagnostic criteria. 

A December 1963 statement of a private physician indicated 
the Veteran's condition was service connected and he needed 
outpatient care.  The physician did not specify which 
condition he treated the Veteran for, nor did he provide any 
rational for this finding.  

A December 1981 private record noted a diagnosis of chest 
pain of uncertain etiology, but the physician indicated he 
doubted it was cardiac.  None of the other medical records of 
evidence include an opinion as to the etiology of the 
myocarditis.  

The Veteran also submitted several lay statements in 
connection with the claim, including statements of D.S., 
M.G., E.K., B.S., M.P., C.K., B.W., D.A., W.F., H.G., V.H., 
A.R., E.R., L.P., R.C., C.H., C.K., R.J, and A.D.  These 
statement described the Veteran as normal prior to service, 
described the Veteran's symptoms during service, and 
discussed various post service complaints and symptoms 
involving the stomach, head, back, nerves, feet, knees, gums, 
hearing, dizziness and loss of balance.  Only one statement, 
a January 1962 statement of the Veteran's ex-wife, described 
difficulty sleeping due to chest pains.  None of the other 
lay statements addressed any symptoms of a heart disability.  
Significantly, the Veteran's ex-wife does not express an 
opinion as to the etiology of the chest pains, nor would she 
be competent to do so as such an opinion beyond the ex-wife's 
realm of personal knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case, although the December 1963 statement 
purports to provide an etiology, this opinion is of little 
probative value.  As noted above, the physician failed to 
indicate which of the Veteran's many symptoms were related to 
the sunstroke.  Significantly, the record reflects the 
Veteran was not treated for heart problems until April 1964.  
Even assuming this physician did opine that all of the 
symptoms, including any symptoms which could have been an 
early manifestation of the heart murmur diagnosed the 
following year, were related to service, this opinion still 
is of little probative value as it provided absolutely no 
rationale for the opinion.  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999). Thus, a medical opinion is inadequate when it 
unsupported by medical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions). 

The remaining evidence also fails to provide the required 
nexus to the sunstroke in service or any other event or 
incident of service.  While the Veteran may cite to the April 
1964 report of W.L., M.D. or the March 1992 and February 1993 
physician statements from H.B., M.D. in support of his claim, 
the Board notes that these etiology opinions specifically 
concerned the neuropsychiatric disorder diagnosed as chronic 
brain syndrome.  While these private physicians noted the 
diagnosis of myocarditis, the diagnosis of myocarditis is not 
followed by any form of opinion as to its etiology.  

The Board also notes that the Veteran has argued that service 
connection for residuals of his sunstroke should be granted 
as the Social Security Administration had previously granted 
benefits.  Decisions of the Social Security Administration 
regarding disability, while relevant, are not controlling 
with respect to VA determinations. See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 
456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  VA and Social Security benefits are based on 
different laws and regulations and therefore, the grant of 
benefits from one agency does not require the granting of 
benefits from the other agency.  Furthermore, in this case, 
the Social Security Administration specifically granted 
benefits for the chronic brain syndrome and did not include 
the myocarditis or any other heart disorder.  

The Veteran also submitted several excerpts of texts 
concerning the side effects and complications of sunstroke in 
support of his claim.  Significantly, none of these excerpts 
specifically noted a link between sunstroke and heart 
disease. Furthermore, even had one been presented, the Court 
has held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the Veteran's 
service and his currently diagnosed myocarditis.  These 
articles and excerpts proffered by the Veteran are not 
regarded as helpful as not one of them applies the specific 
facts to this specific case. Sacks v. West, 11 Vet. App. 314, 
317 (1998).

Nor is there any evidence of continuity of symptomatology.  
The Veteran's own medical time line notes the first diagnosis 
of the heart was not until 1964, approximately 9 years after 
the Veteran's discharge from service.  The medical evidence 
of record confirms this as the first record noting any heart 
pathology is an April 1964 record that noted a history of a 
heart murmur.  The first diagnosis of myocarditis in the 
claims file is dated in February 1982, nearly 27 years after 
the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

Furthermore, there are several post-service records which 
provide clinical findings reflecting the heart was normal.  
For example, x-rays and gastrointestinal studies dated in 
April 1956, December 1956, and April 1957 described the heart 
as normal.  Similarly, VA examinations dated in April 1961, 
December 1962 and June 1967 reflected that examination of the 
heart was normal.  In this case, the Board attaches greater 
probative weight to the clinical findings VA examiners and 
private physicians, than to the statements provided by the 
Veteran as to continuity of symptomatology.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board considered whether to obtain a VA examination in 
connection with this reopened claim.  Specifically, under the 
duty to assist, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  In the 
present case, however, such action would be futile.  As will 
be described in detail below, the Veteran has a nearly 43 
year history of failing to report to VA examinations and, in 
fact, wrote in November 2009 that he would not go for any 
more examinations.  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for Rheumatoid Arthritis and Myocarditis 
and
Increased Evaluation for Duodenal Ulcer

The Veteran seeks service connection for rheumatoid arthritis 
and a psychiatric disorder, both as secondary to a sunstroke 
during service.  Significantly, both claims are reopened 
claims.  The Board in the December 2008 remand requested 
additional evidence in the form of VA examinations to assist 
in determining whether or not service connection was 
warranted.  Additionally, the December 2008 Board remand 
requested a VA examination to ascertain the severity of the 
service-connected duodenal ulcer disease.  

The psychiatric examination, rheumatoid arthritis examination 
and the duodenal ulcer examination were all scheduled for May 
20, 2009.  The Veteran failed to report for all three 
examinations.

Under the laws and regulations, the Veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  
The provisions of 38 C.F.R. § 3.655 (b) state that when a 
claimant fails to report for an examination in conjunction 
with a reopened claim for a benefit which was previously 
disallowed, or for a claim for an increased rating of a 
service connected disability, the claim shall be denied 
unless good cause is established as to why the claimant 
failed to appear.  Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member. 38 C.F.R. § 3.655(a).  
In the case at hand, the Veteran failed to appear for the May 
2009 examinations and he has also failed to establish good 
cause.

The Veteran's former representative argues in a November 2009 
statement there is "good cause" because VA presented no 
valid reason that another examination is needed and the 
evidence of record is sufficient to grant the claims based 
upon the presumption of soundness.  Accordingly, the 
Veteran's representative requests the claim be adjudicated 
based upon the record.  The Veteran's representative's 
argument is flawed.  

First, the Veteran's representative tries to place the burden 
of demonstrating good cause on VA.  However, the regulations 
are clear in stating that once an examination is scheduled 
the Veteran has a duty to attend it.  38 C.F.R. §§ 3.326, 
3.327; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
the claimant does not attend the examination, it is the 
claimant, not the VA, who must show good cause as to why he 
failed to attend the examination.  38 C.F.R. § 3.655 ("when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.").

More significantly, in this case, the Court, VA, the Board 
and indeed the Veteran's past representatives, argued that 
the record was insufficient to decide the claim and indicated 
further VA examinations should be obtained to fairly decide 
the claim.  

Concerning the duodenal ulcer claim, VA laws indicate that 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination. See Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Similarly, the regulations 
indicate that reexaminations will be required if it is likely 
that a disability has improved, or if evidence indicates 
there has been a material change in a disability or that the 
rating may be incorrect.  38 C.F.R. § 3.327.  In this regard, 
the Board notes that the last VA examination of the ulcer of 
record is dated in June 1967.  See also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

Although the Veteran and his former representative argue that 
the record is adequate on its own to rate the claim, the 
record reflects the most recent medical evidence of record is 
prescription records dated in 1996.  Thus, even assuming the 
record until 1996 is complete, there is still a gap of nearly 
13 years where there is no medical evidence documenting the 
Veteran's treatment, symptoms and clinical findings of the 
duodenal ulcer.  Furthermore, the Veteran's statements 
provided up until the present do not document current 
symptoms which could be used to rate the claim.  Rather, the 
Veteran's statements consist of duplicate generalized 
arguments concerning the sunstroke in service and quote from 
past medical records already in the record.  None of the 
statements document symptoms or findings which could be 
applied to the Schedule for Rating Disabilities.

Furthermore, the Court, VA and the Veteran's former 
representative have specifically argued that the record is 
incomplete and additional VA examinations are necessary.  
Specifically, the January 1993 Joint Motion for Remand 
pointed out that an updated contemporaneous VA examination of 
the duodenal ulcer was necessary.  

Concerning the claim for a psychiatric disability, the 
Veteran's former representative argued in his September 2004 
Appellant's Brief that VA failed to comply with its duty to 
assist.  He cited to the independent medical examiner's 
report that noted additional testing could potentially change 
his opinion and argued that there was no indication that this 
testing was contemplated or completed.  Thus, he argued that 
an additional examination, "apparently necessary to 
diagnosis the Veteran properly" should be completed.  
Furthermore, the evidence includes several contradictory 
opinions concerning not only the diagnosis but also the 
etiology of the psychiatric disability.  In such a case, a VA 
examination is necessary.

Concerning the claim for rheumatic arthritis, the Board found 
in December 2008 that a VA examination was necessary to 
determine the etiology.  Specifically, the Board noted that 
the Veteran had presented evidence of a current disability 
and a sunstroke during service. There were also lay 
statements alleging continued complaints of pain; however, 
there was no opinion as to the etiology of the condition.  
While there were statements as to continuity, as in the case 
of the myocarditis, there were physical clinical examinations 
that conflicted with the Veteran's assertion.  In other 
words, there was conflicting evidence as to continuity of 
symptoms and etiology and a VA examination was necessary.  
38 C.F.R. § 3.159.

The Veteran's former representative also argues good cause 
based upon the Veteran's lack of knowledge and possible 
mental retardation.  The Board notes that the Court in 
December 2006 found the notification previously provided to 
the Veteran only indicated that the failure to report 
"could" result in a negative decision, and did not indicate 
that the failure to report would result in a denial.  
Accordingly, the Court vacated the April 2003 denial of an 
increased evaluation for peptic ulcer and remanded the claim 
for proper notice.  As such, the Board carefully considered 
whether the Veteran had adequate notice of the consequences 
of failing to appear to a VA examination.  

In this case, the Board remanded the claims in December 2008 
for several VA examinations to be conducted.  Significantly, 
the Board specifically indicated "In scheduling this 
examination, the RO/AMC should clearly advise the Veteran 
that failure to report for this particular scheduled 
examination, without good cause, will result in the denial of 
the claim because it is being scheduled in conjunction with a 
reopened claim that had been previously denied, and is 
otherwise not an "original claim for compensation." 38 C.F.R. 
§ 3.655(b)."  Similarly, concerning the claim for an 
increase, the Board indicated that "in scheduling this 
examination, the RO/AMC should clearly advise the Veteran 
that failure to report for this particular scheduled 
examination, without good cause, will result in the claim 
being denied because it is being scheduled in conjunction 
with a claim for an increase. 38 C.F.R. § 3.655(b)."

Significantly, the April 2009 letter notifying the Veteran 
that he would be scheduled for an examination indicated that 
"when a claimant, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record, or even denied."  In other words, 
the April 2009 notice does not appear to provide clear 
evidence that the claim would be denied upon the Veteran's 
failure to report for the examination.  

However, the Board in this case finds that remanding the 
claim another time to perfect the notice would serve no 
purpose other than to delay the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); but see Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO with remand directives is 
neither optional nor discretionary, and where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

Although the April 2009 did not clearly indicate the 
consequences of failing to report the examination, the Board 
finds the Veteran had sufficient notice of the consequence of 
failing to report to an examination and based upon past 
decisions should have known that the failure to report would 
result in the claim being denied.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009)(holding that the Federal Circuit's 
framework requiring VA to prove why the error was harmless 
based upon actual knowledge or proving the benefit could not 
be awarded as a matter of law was complex, rigid and 
mandatory and inconsistent with the statutory mandate of 38 
U.S.C.A. § 7261(b)(2)).  Significantly, the Veteran is in 
receipt of the April 2003 Board decision which had denied the 
claim on the basis of failure to report to an examination.  
The Veteran also received the December 2006 Court decision 
detailing the consequences of failing to report to an 
examination and indicating that the Veteran should have 
better notification that the claim would be denied.  The 
Veteran also received the December 2008 Board decision which 
directed that examinations be ordered and specifically 
indicated that failure to report for the scheduled 
examinations without good cause will result in the denial of 
the claim.

Finally, in this case, regardless of the notice the Veteran 
received, he has made it abundantly clear that he absolutely 
refuses to appear for any examination.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  
Additionally, he has a long history of failing to attend 
examinations and suffering the consequences of this action, 
including having his claim denied.  The record reflects the 
Veteran first failed to report to a VA examination in 1965.  
The only explanation given was the Veteran and his spouse 
felt the treatment by VA in 1962 was unsatisfactory and he 
feared he would be killed.  The record includes multiple 
letters from the RO explaining the reason why the study was 
necessary and indicating the claim could not go further 
without the information.  In spite of these letters and 
explanations the Veteran and his spouse consistently 
reiterated that he would refuse to go to a VA hospital.  At 
one point, the Veteran indicated he would be willing to be 
seen at the VA outpatient treatment clinic, however, the RO 
and the Board explained that given the nature of the tests 
required this would not be possible.  Significantly, during 
the September 1966 Board hearing the Board inquired whether 
the Veteran would consent to being treated at another 
hospital in the area.  The Veteran's former spouse replied 
that was difficult to answer because she felt the Veteran's 
records would go with him and he would be treated unfairly or 
purposefully killed.  Ultimately, the examination was 
performed in July 1967 and the claim was denied on the 
merits.  

Subsequently, the Veteran failed to attend VA examination at 
some point around October 1971.  In an October 1971 statement 
the Veteran indicated he did not report to a VA examination 
and further related he received another request for an 
examination and indicated he did not intend to go because 
"they almost killed me the last time."  He did note he 
would be willing to see a specific doctor at a different VA 
hospital at government expense.  The examination was 
rescheduled for November 1971 and the Veteran again failed to 
report.  The RO advised the Veteran that as he failed to 
report and indicated he was unwilling to report for an 
examination, no further action would be taken on his claim.

Also in the file is the report of an April 1986 home contact 
report performed in connection with the Veteran's claim 
before the Social Security Administration.  The professional 
relations officer indicated that the Veteran informed him he 
would not go to any other doctors except for local physicians 
because of his fear that the medical doctors at VA or even 
Social Security were trying to kill him.  

Even in connection with the claim currently on appeal, the 
Veteran has clearly indicated he would not attend VA 
examinations.  The Veteran was notified he had been scheduled 
for VA examinations on October 27, 1988 in connection with 
his claims.  The Veteran's former spouse responded in October 
1988 that "we well [sic] not meet the appointment you have 
set up for H.D. on Thursday, October 27, 1988.  Further, we 
will not fill any more doctors' appointments you set up for 
him."  The Veteran's spouse continued to explain the 
incident in April 1965 where they felt VA's treatment was 
lacking and further stated he is "unwilling to be treated or 
examined by VA doctors."  The Veteran in a March 1989 
statement indicated he did not report for the September 19, 
1988, VA examination as he felt the file contained sufficient 
statements and diagnoses from doctors, the VA hospital and 
Social Security.  He did not feel additional examinations 
were necessary.  He continued to explain that he had rough 
treatment and negligence and did not want to anything to do 
with VA doctors unless he chose them.

Additionally, the Court, in a February 1993 Order granted a 
January 1993 Joint Motion requiring a remand for VA 
examinations.  A subsequent December 1993 Board decision 
remanded the claims for these examinations.  After receipt of 
that decision, the Veteran's representative, in a February 
1994 statement, indicated that although the Veteran 
previously indicated he could report to specific doctors at 
the Tuscaloosa VA hospital, the Veteran's condition had 
deteriorated greatly since those letters and he now felt his 
health and mental status were not sufficient to allow him to 
undergo the stress of reporting for any examinations.  
Accordingly, the examinations which were requested in January 
1994 were cancelled. 

A January 1995 statement from the Veteran's former 
representative argued that the record from SSA presented an 
undeniable picture of a completely disabled individual and 
made it clear why the Veteran was unable to attend or undergo 
any further examinations.  A September 1995 statement of the 
Veteran's former spouse indicated that the independent 
medical examiner incorrectly indicated the Veteran would not 
cooperate with attempts to evaluate the condition.  She 
explained the Veteran did not report to the September 19, 
1988 examination because they felt the file contained 
sufficient doctors' statements and diagnoses from VA, private 
and Social Security to establish the disabilities and provide 
compensation.  She indicated that she felt further 
examinations were not necessary.

In the March 1996 motion for reconsideration, the Veteran 
indicated that the Board ordered examinations and he 
submitted to them "numerous times" but explained the last 
time he went to a VA hospital he was almost killed.  He 
continued to state that even if he submitted to "VA 
experimental tests and examinations" it was no guarantee 
that service connection would be established and no guarantee 
that he would not be killed.

After the December 1993 Board remand, the RO advised the 
Veteran in a January 1994 letter that failure to report to 
the examination may result in disallowance.  The Veteran's 
representative replied in February 1994 that the Veteran 
refused to report for any further examinations in connection 
with the claim, either outpatient or inpatient.  The 
scheduled examinations were cancelled and the RO again denied 
the claim for an increased evaluation for the duodenal ulcer 
in a November 1994 rating decision based upon the Veteran's 
refusal to report for a VA examination.  The Board also 
denied the claim for an increased evaluation for the duodenal 
ulcer on the basis of the Veteran's failure to report to an 
examination in a December 1995 decision.  

The December 1995 decision was subsequently vacated and the 
claim was again remanded by the Board in September 1999 in 
compliance with the Court's Order.  After the September 1999 
remand, the RO notified the Veteran in a January 2000 letter 
than he would be scheduled for a VA examination.  The RO 
indicated that "it is important that you do appear for this 
examination, as failure to do so, could result in a negative 
decision regarding your claim." The Veteran was scheduled 
for examinations in March 2000 and April 2000 and failed to 
report to both examinations.  The claim for an increased 
evaluation for the duodenal ulcer was again denied in a May 
2000 Supplemental Statement of the Case based upon the 
Veteran's failure to report to the examination.

In a November 1998 statement the Veteran's former spouse 
provided excerpts from the Prime Time Live special and 
concluded that after viewing the tape, VA would know the 
reason the Veteran will not be admitted into any VA hospital 
or treated by any VA doctor.  The Veteran's spouse continued 
to explain the incident in April 1965 where they felt VA's 
treatment was lacking and further stated he is "unwilling to 
be treated or examined by VA doctors."  

In a May 2000 motion, the Veteran disagreed with the SSOC and 
argued that the Court had not put stipulations as to the 
Veteran undergoing additional experimental tests and medical 
exams.  The Veteran again argued he was totally disabled and 
indicated it was clear he was unable to attend and undergo 
any further examinations.  In an August 1998 motion, the 
Veteran alleged he was too disabled to report for a VA 
examination and also cited to the Prime Time Live report and 
indicated based upon the poor care he would not report for 
any medical testing at VA.  

Most recently, a December 2008 statement of the Veteran's 
niece indicated she received the December 2008 Board decision 
indicating that VA examination were necessary and explained 
that the Army and VA damaged her uncle and she would not 
allow him to be used as a guinea pig.  Similarly, a May 2009 
statement of the Veteran's niece related "I will not allow 
my uncle to be used as a guinea pig any more, he has suffered 
enough."  In an August 2009 statement, the Veteran's niece 
indicated that she did not know why the Veteran's 
representative asked why the Veteran did not report to the VA 
examination.  She reiterated that there was enough evidence 
in the file and she would not let her uncle be used as a 
guinea pig.  

Based upon these letters, the Veteran's former representative 
wrote in November 2009 that he felt the niece was preventing 
the Veteran from attending the examinations and requested the 
Board reschedule the examinations after he sought to have a 
guardian appointed.  A November 2009 statement of the Veteran 
indicated that he did not want the appointment of a guardian 
and clearly stated "I will not go for more examination, use 
the evidence already in the file."  Another November 2009 
statement of the Veteran's representative indicated that he 
has had the opportunity to communicate with the Veteran and 
understands that he will not attend any examination scheduled 
at VA.  

In conclusion, in this matter, the Veteran failed to report 
for a VA examination scheduled to take place in May 2009.  
The Board considered whether the statements that the Veteran 
is too disabled to attend the examination warranted good 
cause; however, in the present case, while the Veteran on 
occasion argued this, the main reason for his failure to 
report to examinations was his fear of VA based upon past 
treatment and televised specials and fear that he would be 
used as a guinea pig.  The Veteran's dislike of VA facilities 
and belief he is being used as a "guinea pig" do not 
constitute good cause for his failure to attend a medical 
examination necessary to make a decision on appeal.  See 
Holland v. Brown, 6 Vet. App. 443, 448-49 (1994)(finding that 
the refusal to submit to a VA examination because of 
televised reports regarding care at VAMCs not considered good 
cause).  

As noted above, "[t]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran has consistently refused to cooperate with VA.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  

Accordingly, as good cause has not been demonstrated and as 
the evidence of record is otherwise incomplete to render a 
decision, under 38 C.F.R. § 3.655, the reopened claims for 
service connection for a psychiatric disability and the claim 
for an increased evaluation must be denied.  38 C.F.R. 
§ 3.655.

Consideration of Rice

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of 
that disability is warranted. Id at 455. 

In the present case, the Veteran throughout the course of the 
appeal has alleged that his combined disabilities render him 
to be totally and permanently disabled.  In fact, he 
submitted his own time line documenting physician opinions 
that he was disabled.  The July 1995 independent medical 
expert report noted that the Veteran has clearly been unable 
to work for many years, apparently because of the combined 
effects of various physical and psychiatric symptoms.  
Accordingly, the Veteran has raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU). See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  

Although the RO never addressed the matter of TDIU, as the 
appealed issue concerns entitlement to an increased rating 
for a service-connected disability, the Board has 
jurisdiction to address, as a subissue, whether an increased 
evaluation is warranted on another basis, including 
extraschedular evaluation or TDIU. See VAOPGCPREC 6-96.

All Veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
Veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history. 
38 C.F.R. §4.16(b). In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In this case, the Veteran is only in receipt of service-
connection for one disability, his duodenal ulcer.  The 
service-connected ulcer is currently rated as noncompensable.  
Therefore, the Veteran has clearly not met the criteria of 38 
C.F.R. § 4.16.  

Although the Veteran did not meet the percentage 
requirements, the Board considered whether referral for an 
extrascheudlar rating was warranted.  The Board has no 
authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration. See Bowling v. Principi, 15 
Vet. App. 1 (2001).  Although the record reflects that the 
Veteran has been unemployable, none of the evidence indicates 
that the service-connected duodenal ulcer alone rendered him 
to be unemployable.  In fact, the current noncompensable 
evaluation suggests that this disability alone is not at a 
severity to preclude him from working.  38 C.F.R. § 4.1 (The 
percentage ratings represent, as far as can practicably be 
determined the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations). 

In fact, even the Veteran's own statements do not allege his 
service-connected ulcer alone caused him to be unemployable.  
Similarly, the Veteran's time line of medical history 
includes several notations suggesting he is generally 
"totally disabled" and frequently asserting the Veteran was 
"totally disabled" or precluded from working from a 
particular disability, most often the non-service connected 
psychiatric disability.  Nor is there any evidence that the 
duodenal ulcer presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Therefore, as the Veteran is only in receipt of service 
connection for the duodenal ulcer and there is no indication 
that this disability alone, without consideration of the non-
service connected disabilities results in unemployability.  
Accordingly, entitlement to TDIU is not warranted at the 
present time.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



















	(CONTINUED ON NEXT PAGE)


ORDER


New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for low back disability is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for myocarditis is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for myocarditis is denied.

Service connection for psychiatric disability is denied.

Service connection for rheumatoid arthritis is denied.

An increased compensable evaluation for duodenal ulcer is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


